                                                               1   Sean K. Claggett, Esq.
                                                                   Nevada Bar No. 008407
                                                               2   William T. Sykes, Esq.
                                                               3   Nevada Bar No. 009916
                                                                   Geordan G. Logan, Esq.
                                                               4   Nevada Bar No. 013910
                                                                   CLAGGETT & SYKES LAW FIRM
                                                               5   4101 Meadows Lane, Suite 100
                                                                   Las Vegas, Nevada 89107
                                                               6   (702) 655-2346 – Telephone
                                                               7   (702) 655-3763 – Facsimile
                                                                   sclaggett@claggettlaw.com
                                                               8   wsykes@claggettlaw.com
                                                                   glogan@claggettlaw.com
                                                               9   Attorneys for Plaintiff, Cynthia Pozesky
                                                              10                                  UNITED STATES DISTRICT COURT
CLAGGETT & SYKES LAW FIRM




                                                              11
                                                                                                        DISTRICT OF NEVADA
                            702-655-2346 • Fax 702-655-3763
                             4101 Meadows Lane, Suite 100




                                                              12
                                Las Vegas, Nevada 89107




                                                                   CYNTHIA POZESKY, an Individual,
                                                              13
                                                                                         Plaintiff,                    CASE NO.: 2:18-cv-02270-APG-VCF
                                                              14

                                                              15   v.

                                                              16   LOWE’S HOME CENTERS, LLC, a North                   STIPULATION     AND   ORDER   TO
                                                                   Carolina Limited Liability Company; DOES I-X;       EXTEND       DEADLINE  TO   FILE
                                                              17   and ROE BUSINESS ENTITIES XI-XX,                    PLAINTIFF’S REPLY TO DEFENDANT’S
                                                                   inclusive,                                          RESPONSE TO MOTION TO REMAND
                                                              18
                                                                                                                       [ECF NO. 24]
                                                              19                      Defendants.
                                                                   _______________________________________
                                                              20
                                                                          The parties, by and through their attorneys of record, stipulate as follows:
                                                              21
                                                                          1. On December 19, 2018, Plaintiff filed a Motion to Remand. ECF No. 13.
                                                              22
                                                                          2. On January 14, 2019, Defendant filed its Response to Motion to Remand. ECF No. 24.
                                                              23
                                                                          3. The current deadline to file Plaintiff’s Reply to Defendant’s Response to Motion to
                                                              24
                                                                              Remand [ECF No. 24] is January 21, 2019.
                                                              25
                                                                          4. Due to an ongoing trial and a holiday on January 21, 2019, Plaintiff requires additional
                                                              26
                                                                              time to fully and fairly prepare her reply to Defendant’s Response to Motion to Remand.
                                                              27
                                                                   ///
                                                              28

                                                                                                                Page 1 of 3
                                                               1
                                                                         5. Accordingly, the parties agree there is good cause to extend the deadline to file Plaintiff’s
                                                               2
                                                                             Reply to Defendant’s Response to the Motion to Remand [ECF No. 24] from January 21,
                                                               3
                                                                             2019 to January 25, 2019.
                                                               4

                                                               5   DATED THIS 18th day of January, 2019.               DATED THIS 18th day of January, 2019.
                                                               6   CLAGGETT & SYKES LAW FIRM                           HALL JAFFE & CLAYTON, LLP.
                                                               7
                                                                   /s/ Sean K. Claggett                                /s/ Steven T. Jaffe
                                                               8   __________________________________                  _______________________________
                                                                   Sean K. Claggett, Esq.                              Steven T. Jaffe, Esq..
                                                               9   William T. Sykes, Esq.                              Ashlie L. Surur, Esq.
                                                                   4101 Meadows Lane, Suite 100                        7425 Peak Drive
                                                              10   Las Vegas, Nevada 89107                             Las Vegas, Nevada 89128
CLAGGETT & SYKES LAW FIRM




                                                              11   Attorneys for Plaintiff                             Attorneys for Defendant
                            702-655-2346 • Fax 702-655-3763
                             4101 Meadows Lane, Suite 100




                                                              12
                                Las Vegas, Nevada 89107




                                                              13
                                                                                                                ORDER
                                                              14
                                                                         IT IS SO ORDERED .this _____ day of ______________________, 2019
                                                              15

                                                              16

                                                              17

                                                              18
                                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                                              19
                                                                                                               Dated: January 18, 2019.
                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28

                                                                                                               Page 2 of 3
